


EXECUTION COPY

AMENDED AND RESTATED

REVOLVING CREDIT NOTE

 

$25,000,000

Dated: January 28, 2008
New York, New York

FOR VALUE RECEIVED, Frederick’s of Hollywood Group Inc., a New York corporation
(“Group”), FOH Holdings, Inc., a Delaware corporation (the “Parent”),
Frederick’s of Hollywood, Inc., a Delaware corporation (“Frederick’s”),
Frederick’s of Hollywood Stores, Inc., a Nevada corporation (“Stores”),
Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail Order, and
collectively, with Group, the Parent, Frederick’s and Stores, each individually,
a “Borrower”, and collectively, the “Borrowers”), HEREBY JOINTLY AND SEVERALLY
PROMISE TO PAY to the order of WELLS FARGO RETAIL FINANCE II, LLC, a Delaware
limited liability company (the “Lender”), (i) the principal amount of TWENTY
FIVE MILLION DOLLARS ($25,000,000), or if less, the aggregate unpaid principal
amount of the Revolving Loans made by the Lender to the Borrowers, payable on
the Maturity Date and (ii) interest on the unpaid principal amount of all
Revolving Loans, from the date hereof until all such principal amounts are paid
in full, at such interest rates, and payable at such times, as are specified in
the Financing Agreement.

Notwithstanding any other provision of this Revolving Credit Note, interest paid
or becoming due hereunder shall in no event exceed the maximum rate permitted by
applicable law. Both principal and interest are payable in lawful money of the
United States of America in immediately available funds to the Agent at its
office designated for such purpose in the Financing Agreement, or such other
office as the Agent may designate.

This Revolving Credit Note evidences Revolving Loans under, is subject to the
terms and conditions of, and has been issued by the Borrowers in accordance with
the terms of, that certain Amended and Restated Financing Agreement dated as of
January 28, 2008 (as the same may be amended, restated or otherwise modified
from time to time, the “Financing Agreement”), by and among the Borrowers, the
financial institutions from time to time party thereto as Lenders, and Wells
Fargo Retail Finance II, LLC, as Agent, and is one of the Revolving Credit Notes
referred to therein and is secured by the Collateral Documents. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Financing Agreement.

The Financing Agreement, among other things, contains provisions for the
acceleration of the maturity of the unpaid principal amount of this Revolving
Credit Note upon the happening of certain stated events of default and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions specified therein.

This Revolving Credit Note is a registered note and, as provided in the
Financing Agreement, this Revolving Credit Note and the Revolving Loans
evidenced hereby may be transferred in whole or in part only upon surrender of
this Revolving Credit Note to the Agent for registration of transfer or exchange
(and in the case of a surrender for registration of transfer, duly endorsed or
accompanied by a written instrument of transfer, duly executed by the registered

 

 

--------------------------------------------------------------------------------






holder of this Revolving Credit Note or its attorney duly authorized in
writing), at which time a new Revolving Credit Note for a like principal amount
will be issued to, and registered in the name of, the permitted transferee as
provided in Section 12.07(b) of the Financing Agreement. Reference in this
Revolving Credit Note to a “holder” shall mean the person or entity in whose
name this Revolving Credit Note is at the time registered in the register
maintained by the Agent as provided in Section 12.07(b) of the Financing
Agreement and, prior to due presentment for registration of transfer, the Agent,
the Lenders and the Borrowers may treat such person or entity as the owner of
this Revolving Credit Note for the purposes of receiving payment and all other
purposes, and the Borrowers will not be affected by any notice to the contrary.

This Revolving Credit Note amends, restates and supersedes that certain
Revolving Credit Note, dated as of January 7, 2003 (the “Existing Note”), by
Mail Order, the Parent, Frederick’s and Stores to the order of the Lender, and
is issued in substitution thereof. The Borrowers confirm that the indebtedness
outstanding under and evidenced by the Existing Note has not been repaid,
satisfied or discharged, but for all purposes has been amended and extended as
provided herein and that the indebtedness evidenced by this Revolving Credit
Note on the date hereof constitutes the same indebtedness that was outstanding
under the Existing Note prior to such amendment and extension.

Each Borrower and each Guarantor of this Revolving Credit Note waives
presentment for payment, demand, protest and notice of dishonor, and all other
demands and notice in connection with the delivery, acceptance, performance,
default or enforcement, of this Revolving Credit Note, except such notices as
may be expressly required to be delivered thereto pursuant to the terms of the
Financing Agreement, and assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of
collateral and to the addition or release of any other Person primarily or
secondarily liable.

This Revolving Credit Note shall be governed by, and construed and interpreted
in accordance with, the internal laws of the State of New York applicable to
contracts made and to be performed therein without consideration as to choice of
law.

[Remainder of this page intentionally left blank.]

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Borrower has caused this Revolving Credit Note to be
signed by its duly authorized officer as of the date and year first set forth
above.

 

 

 

 

FREDERICK’S OF HOLLYWOOD GROUP INC.



 


By: 

 /s/ Thomas Rende

 

 

 

Name: Thomas Rende

 

 

 

Title: Chief Financial Officer

 

 

 

FOH HOLDINGS, INC.



 


By: 

 /s/ Linda LoRe

 

 

 

Name: Linda LoRe

 

 

 

Title: President and Chief Executive Officer

 

 

 

FREDERICK’S OF HOLLYWOOD, INC.



 


By: 

 /s/ Linda LoRe

 

 

 

Name: Linda LoRe

 

 

 

Title: President and Chief Executive Officer

 

 

 

FREDERICK’S OF HOLLYWOOD STORES, INC.



 


By: 

 /s/ Linda LoRe

 

 

 

Name: Linda LoRe

 

 

 

Title: President and Chief Executive Officer

 

 

 

HOLLYWOOD MAIL ORDER, LLC

 

 

 

 

 

By: FOH Holdings, Inc., its Manager

 

 

 

 

 

 

 

By: 

 /s/ Linda LoRe

 

 

 

 

Name: Linda LoRe
Title: President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------